    19-00462-NPO Dkt 41 Filed 07/05/19 Entered 07/05/19 09:22:15 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT FOR
                             THE SOUTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                                   CHAPTER 13 NO.:

TANGA D. ROBINSON                                                                   19 - 00462 – NPO



                             TRUSTEE’S OBJECTION TO NOTICE OF
                   POST-PETITION MORTGAGE FEES, EXPENSES AND CHARGES

        COMES NOW Trustee, Harold J. Barkley, Jr, and files his Objection to the Notice of Post-Petition

Mortgage Fees, Expenses and Charges [“doc” under Claim No. 8] filed herein by Bank United NA in care

of Carrington Mortgage Services, LLC; and in support thereof would most respectfully show unto this

Honorable Court as follows:

        1.       That, Creditor, Bank United NA in care of Carrington Mortgage Services, LLC, filed its

Notice of Post-Petition Mortgage Fees, Expenses and Charges with $300.00 for “bankruptcy/proof of claim

fees”, $350.00 for “plan review” and $500.00 for “plan objection”.

        2.       That, said fees are excessive and should be reduced to a total of $350.00.

        3.       Other grounds to be shown at a hearing hereon.

        WHEREFORE, PREMISES CONSIDERED, Trustee prays that this Objection be received and filed,

and at a hearing hereon this Honorable Court will enter its Order sustaining Trustee’s Objection, and for

such other, further and general relief to which the Trustee and this bankruptcy estate may be entitled.

        Dated: July       5       , 2019
                                                    Respectfully submitted,

                                                    /s/Harold J. Barkley, Jr.
                                                    HAROLD J. BARKLEY, JR. – MSB #2008
                                                    CHAPTER 13 TRUSTEE
                                                    POST OFFICE BOX 4476
                                                    JACKSON, MS 39296-4476
                                                    PHONE: 601/362-6161
                                                    FAX: 601/362-8826
                                                    E-MAIL: HJB@HBARKLEY13.COM
   19-00462-NPO Dkt 41 Filed 07/05/19 Entered 07/05/19 09:22:15 Page 2 of 2




                                           CERTIFICATE

        I, Harold J. Barkley, Jr., Trustee do hereby certify that I have this date mailed a true and correct
copy of the foregoing pleading to the following parties by United States Mail, postage prepaid or by ECF
Filing Notification:

Office of the U. S. Trustee
Ustpregion05.ja.ecf@usdoj.gov

Hon. Edwin Woods, Jr.
lwilkinson@bondnbotes.com

Tanga D. Robinson
513 Castlewoods Blvd.
Brandon, MS 39047

Carrington Mortgage Services LLC
Bankruptcy Department
1600 S Douglas Rd. Suite 200-A
Anaheim, CA 92806

Carrington Mortgage Services, LLC
Bankruptcy Department
Post Office Box 3730
Anaheim, CA 92806


Dated: July     5        , 2019

                                                  /s/Harold J. Barkley, Jr.
                                                  HAROLD J. BARKLEY, JR.
